         Case 1:18-cv-02929-RBW Document 70 Filed 05/26/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )                  Case No. 18-cv-2929 (RBW)
               Plaintiffs,          )
                                    )
       v.                           )                  PLAINTIFFS’ UNOPPOSED MOTION
                                    )                  FOR LEAVE TO FILE SUR-REPLY
ALEX M. AZAR II, in his official    )                  RE: CLASS CERTIFICATION AND
capacity as Secretary of Health and )                  APPOINTMENT OF CLASS COUNSEL
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

       Plaintiffs Carol Lewis and Douglas Sargent respectfully move the Court for leave to file a

seven-page sur-reply in response to the Secretary’s sur-reply filed on May 22, 2020. In his own

motion for leave to file a sur-reply, the Secretary represented that Plaintiffs’ Reply brief contained

a “significant misstatement of law, which the Secretary seeks leave to correct.” See Dkt. #68 at 1.

       The Secretary contends that the Court will abuse its discretion if it does not rule on the

merits of unpled and unproven affirmative defenses against the absent class members (but not Ms.

Lewis or Mr. Sargent) before certifying a class. The Secretary’s sur-reply offers some 12 cases

allegedly in support of this proposition.

       Plaintiffs already showed that the Secretary’s position is misguided in their Reply brief.

See Dkt. #67 at 2-5. Nevertheless, Plaintiffs seek leave to file a sur-reply solely to address the

Secretary’s latest arguments and cases. A copy of the proposed sur-reply and a proposed order are

attached. The Secretary does not oppose this relief.




                                                  1
        Case 1:18-cv-02929-RBW Document 70 Filed 05/26/20 Page 2 of 2



Dated: May 26, 2020                       Respectfully submitted,

                                          /s/Jeffrey Blumenfeld
                                          D.C. Bar No. 181768
                                          LOWENSTEIN SANDLER LLP
                                          2200 Pennsylvania Avenue, NW
                                          Washington, DC 20037
                                          Telephone: (202) 753-3800
                                          Facsimile: (202) 753-3838
                                          jblumenfeld@lowenstein.com

                                                     and

                                          PARRISH LAW OFFICES
                                          James C. Pistorino
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs




                                      2
